TYSON, J.
Under the act to regulate the practice and proceedings in civil cases in the circuit court of Jefferson county, in all cases brought by appeal or certiorari from judgments of justices of the peace or other inferior tribunals, the issues and questions of fact shall *289lie tried by the court without a jury, unless a demand for a trial by jury be made in writing and filed in the cause by the party taking the appeal or suing out the certiorari at the time of taking or suing out the same, or by the opposite party within thirty days after he has been served with notice of appeal or certiorari. — Acts, 1890-91, p. 353.
It appears by the record that this suit was commenced in a justice court where a judgment was rendered against these appellants, from which judgment they appealed to the circuit court, giving a bond: Upon their appeal bond an endorsement was made in the following words: “A jury is demanded in this case for defendant. J. L. Meade, Attorney for Defendant.”
By the appeal the cause was removed to the circuit court and it was the duty of the justice, which the record shows he complied with, to return all the original papers of the cause, together with a statement signed by him, of the case and the judgment rendered by him to the clerk of the court. Among the papers sent ivas this bond, which became a paper in the'cause in the circuit court. — Code, §§484, 487. When it was received by the clerk of the circuit court with the demand by the defendants for a jury endorsed upon it, this was a filing by the defendants of their demand for. trial by jury in the cause under the practice act. The rendition of the judgment by the court without the intervention of a jury in conformity to this requirement of the statute was error for which the judgment must be reversed and the cause remanded.
Reversed and remanded.